Citation Nr: 0336806	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensable.  

2.  Entitlement to service connection for left leg, hip, and 
knee pain, to include as due to Accutane use during service.  

3.  Entitlement to service connection for residuals of a 
concussion.  

4.  Entitlement to service connection for depression as due 
to Accutane use during military service.  


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001, July 2002, and August 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed left hip, 
leg, and knee pain condition.  

2.  The veteran does not currently have residuals of a 
concussion.  

3.  The veteran does not currently have depression as due to 
Accutane use during military service.  


CONCLUSIONS OF LAW

1.  A left hip, leg, and knee condition was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

2.  The veteran does not have residuals of a concussion that 
was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003). 

3.  Depression was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's June 2002 letter informed him of 
what evidence was needed in order to establish entitlement to 
service connection regarding his claim of entitlement to 
service connection for a left hip, leg, and knee condition 
and stated that VA still needed the name of the person, 
agency, or company who had relevant records, the address of 
the person, agency, or company, the approximate time frame 
covered by the records, and the condition for which he was 
treated.  A July 2002 letter from the RO did the same with 
regard to the veteran's claims of entitlement to service 
connection for residuals of a concussion and depression as 
due to Accutane use in service.      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, a June 2001 RO 
letter informed the veteran that the law states that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claims, stating further that VA would help him to 
get such things as medical records, employment records, or 
records from other Federal agencies.  The letter stated, 
though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from 
the person or agency that had the records.  Additionally, the 
letter stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
such was necessary to make a decision on his claim.    

In addition, the statement of the case (SOC), issued in 
October 2002, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  In this regard, he submitted a 
statement, dated in June 2002, in which he referenced the 
RO's June 2002 VCAA letter pertaining to the left hip, leg, 
and knee claim and stated that he had no further evidence to 
submit.  He submitted another statement, dated in July 2002, 
in which he referenced the RO's July 2002 VCAA letter 
pertaining to his residuals of a concussion and depression as 
due to Accutane use claims and stated that he had no further 
evidence to submit.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

Since there are no referenced outstanding records, the 
aforementioned decision by the Court of Appeals for the 
Federal Circuit is of no consequence in the instant case.  
Simply put, although the RO's letters incorrectly listed the 
time frame within which he was to submit evidence pertinent 
his claims, more than one year has elapsed since the issuance 
of those letters.  He was informed that he needed to submit 
additional evidence in order to substantiate his claims and 
also of what VA would do to assist him in that endeavor.  It 
is emphasized that he has already stated that there was no 
additional evidence to submit.  Thus, to provide notice to 
the veteran at this time that he has an additional one year 
to submit evidence would do nothing more than unnecessarily 
delay appellate consideration of his appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  Service Connection 

The Board initially notes that the veteran's claims of 
entitlement to service connection for residuals of a 
concussion and depression as due to Accutane use during 
service were denied by the RO in an August 1998 rating 
decision.  However, the notice of that rating decision, dated 
in August 1998, did not specifically inform the veteran of 
the disposition of the aforementioned claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

			A.  Left Hip, Leg, and Knee Pain

Here, the veteran asserts that left hip, leg, and knee pain 
as due to his Accutane use during service.  The medical 
evidence of record, though, does not support the veteran's 
contention.  Again, the SMR's do show that the veteran was 
given Accutane for his acne condition while in service.  
However, other than a November 1978 report of medical history 
in which it was noted that the veteran got leg cramps that 
were characterized as seldom and mild, the SMR's are silent 
as to any complaint of, or treatment for, any left hip, leg, 
or knee pain.  The Board acknowledges the veteran's statement 
in his VA Form 9 that he received treatment at Trippler Army 
Hospital in Hawaii regarding his hip and notes that the SMR's 
do, in deed, contain records from Trippler Army Hospital, but 
they do not refer to any treatment for a hip condition.  
Additionally, the post-service medical evidence of record 
also is silent as to any complaints of, or treatment for, 
left hip, leg, or knee pain.  

An April 1987 VA examination report noted that all joints and 
spine movement were normal and a June 1998 VA general medical 
examination report noted that the veteran had a full range of 
motion of all joints with no tenderness, heat, swelling, or 
deformity.  He was noted to walk unassisted without a limp 
and tandem walk easily.  Strength was 5/5 throughout and 
there was no asymmetrical wasting.  Additionally, he was able 
to bear weight on each leg separately and walked on toes and 
heels.  Finally, reflexes were normal and symmetrical.    

The veteran submitted a statement, dated in June 2002, in 
which he referred to the RO's June 2002 letter to him 
regarding the VCAA as it pertained to his claim and stated 
that he had no further evidence to submit.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has any left hip, leg, or knee pain as a result of 
his service or his Accutane use during such time.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997).  Absent evidence of current disability, 
the claimed condition cannot be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current left hip, leg, 
or knee disability.  Concomitantly, no causal connection 
between a left hip, leg, or knee disability and his period of 
military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left hip, leg, and 
knee condition that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



B.  Residuals of a Concussion

The SMR's are negative as to complaints for, or treatment of, 
a concussion.  The post-service medical evidence, which 
includes VA treatment records, progress notes, and private 
medical records, are also silent as to complaints of, or 
treatment for, a concussion or the residuals therefrom.  In 
this regard, a June 1998 VA general medical examination 
report was silent as to any complaints of a concussion in 
service.  There were no diagnoses listed in the examination 
report.  
  
Thus, the Board finds that the evidence submitted in support 
of the veteran's claim does not provide any evidence of a 
diagnosis of a concussion or residuals therefrom.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997).  Absent evidence of current disability, 
the claimed condition cannot be service-connected.    
  
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from residuals of a concussion.  
Concomitantly, no causal connection between a concussion and 
his period of military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers residuals of a 
concussion that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

C.  Depression as Due to Accutane Use

The evidence of record includes his service medical records 
(SMR's), VA treatment records, VA examination reports, 
private medical reports from Fort Sanders Regional Medical 
Center and Horizons Physicians Group, and a newspaper article 
by Lee Bowman submitted by the veteran which stated that the 
FDA approved stronger warnings for Accutane because some 
patients on the drug who reported depression also reported 
that the depression subsided when they stopped taking the 
drug and resurfaced when they resumed taking it.  SMR's do 
show that the veteran did take Accutane for severe cystic 
acne and acne vulgaris while in service, but are negative as 
to any complaints of, or treatment for, depression.  

VA treatment records, progress notes, and private medical 
reports are also silent as to complaints of, or treatment 
for, depression.  As noted above, a June 1998 VA general 
medical examination report was silent as to any complaints of 
depression or residuals of a concussion in service.  There 
were no diagnoses listed in the examination report.  A July 
1998 VA PTSD examination report noted that the veteran 
reported that he had never received psychiatric treatment for 
anything other than substance abuse.  

The Board finds that the evidence submitted in support of the 
veteran's claim does not provide any evidence of a diagnosis 
of depression as due to Accutane use in service.  The veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997).  Absent evidence of current disability, 
the claimed condition cannot be service-connected.    
  
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from depression as due to 
Accutane use during service.  Thus, no causal connection 
between depression and his military service has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from depression 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for depression as due to use of Accutane 
during service is denied.

Service connection for residuals of a concussion is denied.

Service connection for a left hip, leg, and knee condition is 
denied.  


REMAND

With regard to the veteran's claim for a compensable rating 
for his service-connected hemorrhoids, the relevant medical 
evidence includes private medical reports from Fort Sanders 
Regional Medical Center in Knoxville, Tennessee, and a 
September 2001 VA examination report.

An April 2002 report from Fort Sanders Noted that the veteran 
presented with complaints of rectal bleeding.  Anal fissure 
was diagnosed and he was instructed to take sitz baths two to 
three times daily.  A May 2002 report noted that he presented 
complaining of hemorrhoids bleeding for the past two days.  A 
small anal fissure was diagnosed.  

Despite the findings in the September 2001 VA examination 
report, which indicated lesser disability, the foregoing 
April and May 2002 reports from Fort Sanders indicate that 
the veteran's condition may have increased in severity since 
the VA examination.  Therefore, the Board finds that the 
veteran should be scheduled for another VA examination in 
order to determine the current nature and severity of his 
service-connected hemorrhoids.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the current nature and 
severity of any hemorrhoids present.  The 
examiner is to comment on whether the 
evidence shows large or thrombotic, 
irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent 
recurrences or external or internal 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



